Mr. Justice Terry delivered the opinion of the Court.
Mr. Justice Heydenfeldt concurred.
This is an appeal from an order confirming the report of Commissioners appointed (under the Act to provide for the incorporation of railroad companies,) to ascertain the compensation proper to be made to respondents, for damages sustained by reason of the construction of the appellants’ road through their lands.
Appellants contend that an allowance for building fences on either side of the road, was improperly included in the compensation reported by the Commissioners.
The statute provides that the Commissioners shall ascertain and report the compensation proper to be made, for the land or other property taken or injuriously affected. The phraseology of this section is peculiar, and was evidently intended to include every sort of damage which the owner of the land should sustain by the act of the corporation.
*75If by constructing the road through the enclosure of a farmer, it is made necessary to build fences on either side of the line in order to protect the crops, his land is injuriously affected to that extent, and the costs of such fences should be included in the report.
Judgment is affirmed, with costs.